Name: 94/560/EC: Commission Decision of 27 July 1994 approving the programme for the eradication and surveillance of infectious Haematopoietic Necrosis presented by Portugal and fixing the level of the Community' s financial contribution (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  Europe;  EU finance;  agricultural activity;  information and information processing
 Date Published: 1994-08-19

 Avis juridique important|31994D056094/560/EC: Commission Decision of 27 July 1994 approving the programme for the eradication and surveillance of infectious Haematopoietic Necrosis presented by Portugal and fixing the level of the Community' s financial contribution (Only the Portuguese text is authentic) Official Journal L 214 , 19/08/1994 P. 0016 - 0016COMMISSION DECISION of 27 July 1994 approving the programme for the eradication and surveillance of infectious Haematopoietic Necrosis presented by Portugal and fixing the level of the Community's financial contribution (Only the Portuguese text is authentic) (94/560/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 24 thereof, Whereas Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of infectious Haematopoietic Necrosis; Whereas by letter dated 17 June 1994, Portugal has submitted a programme for the eradication of infectious Haematopoietic Necrosis; Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC of 27 November 1990 on laying down Community criteria for the eradication and monitoring of certain animal diseases (3), as last amended by Directive 92/65/EEC (4); Whereas in the light of the importance of the programme for the achievement of Community objectives in the field of animal health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by Portugal up to a maximum of 10 000 ECU; Whereas a financial contribution from the Community shall be granted in so far as the actions provided for are carried out and provided that the authorities furnish all the necessary information within the time limits provided for; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication of infectious haematopoietic necrosis presented by Portugal is hereby approved for the period 1 July to 31 December 1994. Article 2 Portugal shall bring into force by 1 July 1994 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 1. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Portugal concerning expenses related to the programme referred to in Article 1, up to a maximum of 10 000 ECU. 2. The financial contribution of the Community shall be granted subject to: - forwarding a report to the Commission every three months on the progress of the programme and the costs incurred, - forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 July 1995 at the latest. 3. The financial contribution of the Community shall be paid in ECUs at the rate applying on the first working day of the month when the request of payment is made as published in the Official Journal of the European Communities. Article 4 This Decision is addressed to the Republic of Portugal. Done at Brussels, 27 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 347, 12. 12. 1990, p. 27. (4) OJ No L 268, 14. 9. 1992, p. 54.